t c memo united_states tax_court estate of augusta porter forbes deceased frederick w orr jr executor petitioner v commissioner of internal revenue respondent docket no filed date j nelson irvine bruce c bailey and john p cowart jr for petitioner john w sheffield iii for respondent memorandum findings_of_fact and opinion thornton judge respondent determined that petitioner is liable for a dollar_figure deficiency in federal estate_tax anda dollar_figure penalty under sec_6662 for a substantial estate - - tax valuation_understatement ’ the issues for decision are the fair_market_value at the date of decedent’s death of undivided fractional interests in two parcels of real_property held in a gualified terminable_interest property trust qtip_trust in which decedent had an income_interest for life subsumed in this issue is whether these undivided fractional interests include interests in certain timber and pecan orchards located on the parcels and whether petitioner is liable for a penalty under sec_6662 findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference decedent on date augusta porter forbes decedent died at the time of her death she resided in atlanta georgia her estate was administered in fulton county georgia ’ unless otherwise indicated all section references are to the internal_revenue_code in effect at the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure the record does not conclusively establish the residence or principal_place_of_business of the executor of decedent’s estate frederick w orr jr as of the date the petition was filed the petition provides only the executor’s mailing address in care of a law firm in atlanta georgia decedent’s amended form_706 united_states estate and generation-skipping_transfer_tax return signed date lists the executor’s address as a cashiers n c post office box mr forbes in decedent was married to walter t forbes sr mr forbes by a previous marriage mr forbes had two children walter t forbes jr walter and betty f rayburn betty in mr forbes owned individually approximately big_number acres of land in macon and houston counties georgia the forbes land in the forbes land included approximately acres of timberland and acres of pecan orchards the remainder was open crop land creek bottoms slopes gullies and drains low- lying land along baptist creek and indian creek yards roads and other areas around barns and sheds mr forbes also owned farm assets and operated a farming_business on the forbes land in the form of a sole_proprietorship known as malatchie farms the sole_proprietorship the limited_partnership on or about date mr forbes walter and betty formed a limited_partnership malatchie land co l p the limited_partnership the partnership_agreement contains the following statement of purpose the purpose and character of the business of the partnership is as follows to purchase lease and sell real_estate including farm and ranch properties and to do the things necessary or advisable or expedient in connection with or incidental to such business - - the partnership_agreement provides that each of the three partners will have ownership interests in accordance with their initial capital contributions as follows initial equity initial equity general capital amount limited capital amount partner as a general_partner as a limited_partner interest partner interest partner mr forbe sec_42 sec_420 dollar_figure walter big_number betty big_number the partnership_agreement states that the initial equity_capital contributions are to be made either in cash or in the form of property valued at fair_market_value under the partnership_agreement all deduction or loss items as well as net cash receipts of the partnership are to be allocated and disbursed to the general partners in accordance with the participation percentages set forth above the partnership_agreement provides that upon the death of a general_partner the business will be continued by the remaining general partners and that absent a buy-sell_agreement among the partners the partnership interests of the deceased general_partner will vest in his heirs legatees successors trustees receivers other legal representatives or assignees who would then be admitted as substituted limited partners with the consent of the remaining general partners upon the termination of the sole remaining general_partner if the limited partners designate - - a substituted general_partner the business of the partnership is to be continued as a limited_partnership that will succeed to all assets of the general_partnership otherwise the general_partnership is to be dissolved and liquidated with the net_proceeds of the liquidation to be distributed according to the participation percentages set forth above contributions of land to the limited_partnership upon formation of the limited_partnership mr forbes transferred to it title to all big_number acres of his land the transfer was evidenced by a warranty deed dated date stating that in consideration of dollar_figure and big_number limited_partnership units mr forbes conveyed to the limited_partnership a full undivided_interest in his land together with all hereditaments and appurtenances thereto appertaining the warranty deed otherwise contains no reference to timber pecan trees or growing crops similarly upon formation of the limited_partnership walter betty and mr forbes as trustee of a_trust created in for the benefit of walter and betty executed warranty deeds transferring to the limited_partnership approximately big_number thus for purposes of valuing initial equity_capital contributions of walter t forbes sr mr forbes the big_number acres of the forbes land was treated as having fair_market_value of dollar_figure the record does not reveal the basis for this valuation nor the basis of the initial equity_capital contributions by walter t forbes jr walter and betty f rayburn betty discussed infra - - acres together with all hereditaments and appurtenances thereto appertaining in consideration walter and betty each received sec_1 and big_number limited_partnership units the last-mentioned big_number acres together with the big_number acres contributed by mr forbes individually make up the big_number acres that were conveyed to the limited_partnership sometimes referred to herein as the subject property ongoing conduct of mr forbes’ sole_proprietorship after the formation of the limited_partnership mr forbes continued to conduct his commercial farming_business including the growing of timber and pecans as a sole_proprietor on the forbes land the limited_partnership did not conduct any business growing timber pecans or other crops after transferring the forbes land to the limited_partnership mr forbes continued to receive all income from timber pecans and other assets located on the forbes land during his lifetime mr forbes reported all such income and deducted all related expenses including depreciation on his individual federal_income_tax returns similarly after transferring their land to the limited_partnership walter and betty each continued to receive and report all income from timber pecan orchards and other assets located on the land they had contributed - j- mr forbes walter and betty never treated or reported the timber crops or other improvements as having been transferred to the limited_partnership for economic financial income_tax or other purposes creation of the general_partnership on date walter and betty formed a general_partnership known as malatchie farms the general_partnership they each owned a 50-percent interest in the general_partnership with walter designated as managing partner as stated in the partnership_agreement the purpose of the general_partnership was to conduct farming operations in houston and macon counties georgia and in such other places as the parties may from time to time agree and to engage in the business of wildlife preservation farming and other similar activities timber contract on date days before mr forbes died walter executed a timber deed on behalf of the general_partnership the timber deed indicates that the general_partnership was thereby selling to tolleson lumber co inc tolleson lumber for dollar_figure per ton all merchantable pine timber on a portion of the forbes’ land the timber deed provided tolleson lumber months to cut and remove the timber creation of qtip_trust upon mr forbes’ death in his will mr forbes created a qtip_trust pursuant to sec_2056 for decedent’s exclusive benefit the will directs that the entire remainder of my estate shall be transferred to trustees of the qtip_trust to be held in trust for decedent during her lifetime the will provides that upon augusta porter forbes’ death the remaining principal and undistributed_income of the qtip_trust shall be distributed free of trust to walter and betty the sole trustee of the qtip_trust was american national bank trust co of chattanooga the qtip trustee distribution_of_property to qtip trustee as of date the entire remainder of mr forbes’ estate the forbes estate consisted of only two assets the 42-percent interest in the limited_partnership and the assets of the sole_proprietorship by general bill of sale dated date the executors of the forbes estate transferred to the qtip trustee all of the property owned and operated by mr forbes in the sole_proprietorship including machinery and equipment certain out-- buildings and other items of personal_property and all growing crops and timber on land owned by the limited_partnership by execution of another general bill of sale also dated date the qtip trustee conveyed to walter and betty - doing business as the general_partnership all of the property conveyed to the qtip trustee by an executor’s general bill of sale of even date conveying all of the property owned and operated by mr forbes doing business as the sole_proprietorship the assets so conveyed are described in language identical to that contained in the general bill of sale from the executor to the qtip trustee specifically including all growing crops and timber on land owned by the limited_partnership on its books the general_partnership recorded receipt of all the timber and growing crops on the forbes land the pecan trees as well as the pecan nutss were treated as growing crops in consideration of all the sole_proprietorship assets the general_partnership agreed to pay the qtip trustee dollar_figure less a dollar_figure offsetting credit for net liabilities that the forbes estate owed the general_partnership accordingly the general_partnership gave the qtip trustee a promissory note for dollar_figure the purchase_price was the result of arm’s-length bargaining and was based on values reflected on the forbes estate_tax_return which in turn were based on a independent appraisal with certain adjustments including the addition of certain amounts received or receivable under the timber contract with tolleson lumber although the record is sketchy in this regard the evidence does not indicate and respondent has not suggested continued - following the date sale the general_partnership managed all the assets including all the timber and pecan trees on the land held by the limited_partnership and reported all timber and pecan business sales and expenses on all of the land held by the limited_partnership on date the executors of the forbes estate conveyed to the qtip trustee the forbes estate’s interest in the limited_partnership by endorsing the certificate of limited_partnership units termination of the limited_partnership and the general_partnership on date betty and walter executed a partnership_termination division and release agreement the termination agreement terminating both the limited_partnership and the general_partnership effective date in the termination agreement walter and betty agreed that the assets of the limited_partnership and the general_partnership would be distributed so that walter and betty would each receive equal net values based upon independent appraisals and that the qtip_trust would continue to have a 42-percent undivided_interest in all of the land excluding improvements crops trees and profits by the termination agreement walter and betty agreed continued that the forbes estate claimed and was allowed a deduction for property interests in excess of those with which the executor of his estate funded the qtip_trust to have the big_number acres owned by the limited_partnership divided into two separate parcels---the north property containing big_number acres and the south property containing big_number acres both parcels contained pecan orchards and timber the termination agreement wherein walter and betty are referred to as forbes and rayburn respectively and the qtip trustee is referred to as the trustee states in part whereas rayburn and forbes each has had a percent interest and the trustee a percent interest in the limited_partnership whereas the principal if not sole asset of the limited_partnership is that real_property excluding improvements crops trees profits and items other than the land itself lying in macon and houston counties the realty which has been rented by the limited_partnership whereas pursuant to the termination of malatchie land a portion of the realty the south end is being distributed to rayburn and the trustee rayburn to have a interest and the trustee to continue with it sec_42 interest and the trustee to continue with it sec_42 interest in the south end and the other portion of the realty the north end is being distributed to forbes and the trustee forbes to have a interest and the trustee to continue with it sec_42 interest in the north end whereas after purchase of certain previously specified_assets the general_partnership except for a few limited items will be the owner of virtually all the buildings and other improvements on the realty together with nearly all the personal_property fixtures timber crops trees fruits profits and other items upon the realty the improvements and personalty whereas the general_partnership acquired from the trustee certain of the improvements and personalty in consideration of a promissory note in the amount of dollar_figure whereas rayburn and forbes have also agreed to terminate the general_partnership effective as of date and to divide the assets of the general_partnership inclusive of the improvements and personalty taking into account the realty received by each from the limited_partnership and the payment of certain monies between or for the account of rayburn and forbes now therefore rayburn and forbes hereby agree as follows termination and dissolution of farms and malatchie land rayburn and forbes acknowledge and agree that effective as of p m date the general_partnership and the limited_partnership are each terminated and dissolved and all assets of the general_partnership and the limited_partnership have been distributed pursuant to the agreements between rayburn forbes and trustee as applicable division of assets forbes and rayburn agree that the assets and liabilities of the limited_partnership and the general_partnership upon dissolution excluding that portion of the limited_partnership distributed to the trustee are to be distributed in such manner that the net values of properties received after deducting liabilities assumed and taking into account other monetary adjustments between the parties result in an equal distribution to both parties title to assets distributed a the north and south ends of the realty and respective related improvements and personalty except to the extent a percent interest in the realty is being conveyed to the trustee are being conveyed to rayburn and forbes respectively free and clear of liens and encumbrances other than liens for current taxes easements and restrictions of record in sum following the division of the subject property into the north property and south property a walter agreed to relinquish any interest in the south property to and in favor of betty b betty agreed to relinquish any interest in the north property to and in favor of walter c all parties agreed that the qtip trustee would continue to have a 42-percent undivided_interest in both the south property and the north property and d walter and betty agreed to give each other mutual rights of first refusal over the south property and the north property for a period of twenty-one years beginning date by quitclaim_deed recorded date the limited_partnership conveyed to betty as to an undivided 58-percent interest and to the qtip trustee as to an undivided 42-percent interest all of its right title and interest in and to the although this paragraph of the termination agreement appears to indicate that the north property and south property were conveyed to betty and walter respectively other provisions of the termination agreement indicate the reverse the parties have stipulated that the south property was conveyed to betty and the north property was conveyed to walter with the qualified_terminable_interest_property qtip_trust retaining a 42-percent undivided_interest in each property south property by substantially identical quitclaim_deed the limited_partnership conveyed to walter and the qotip trustee undivided 58-percent and 42-percent interests respectively in all of the limited partnership’s right title and interest to the north property in a letter dated date walter and betty confirmed to the qtip trustee the terms of the termination agreement the letter states that in consideration of the qtip trustee’s agreement that betty shall have the use of the entire south property and that walter shall have the use of the entire north property betty and walter each agree to pay any and all ad_valorem_taxes with respect to their respective parcels for so long as the qtip trustee should own any right title or interest in their respective parcels property held by the qotip trust at decedent’s death on date the date of decedent’s death the qtip_trust held a 42-percent undivided_interest in the south property a 9-percent interest in the north property and two after in an isolated transaction between the qtip trustee and walter the qtip trust’s interest in the north property was increased to percent and walter’s interest in the north property was decreased to percent - - promissory notes dated date each in the amount of dollar_figure one payable by betty and the other payable by walter ’ decedent’s federal estate_tax_return reported the value of the qtip trust’s undivided interests in the north property and the south property excluding any interest in the timber and pecan trees as dollar_figure--predicated on an appraisal indicating that the fair_market_value of the entire big_number acres taken as a whole in fee simple and without regard to any valuation discounts and without including timber or pecan trees was dollar_figure and that the value of the undivided interests should reflect a 30-percent fractional_interest_discount in the notice_of_deficiency respondent determined that the qtip trust’s undivided interests in the subject property included beneficial interests in the timber and pecan trees that the big_number acres had a fair_market_value of dollar_figure at the date of decedent’s death and that the value of the qtip trust’s undivided interests in the property was dollar_figure the notice_of_deficiency reduced the value of the qtip trust’s undivided interests by dollar_figure reflecting the value of the two notes from walter and betty held by the qtip trustee as consideration of the ’ pursuant to the termination of malatchie land co l p the limited_partnership and malatchie farms the general_partnership the promissory note from the general_partnership to the qtip_trust was canceled and rewritten as two separate notes each in the amount of dollar_figure one from betty and the other from walter each to the qtip_trust - qotip trustee’s date sale of the sole_proprietorship assets to the general_partnership respondent also determined that the qtip trustee’s sale of the sole_proprietorship assets to the general_partnership was for less than full and adequate_consideration giving rise to a dollar_figure cause of action in decedent’s favor and increased her gross_estate accordingly opinion a decedent’s gross_estate generally includes the value of all property interests described in sec_2033 through see sec_2031 sec 2031-l1 a estate_tax regs under sec_2033 all property beneficially owned by the decedent at the time of death will be included in the gross_estate see sec 2033-l1 a estate_tax regs sec_2044 includes in the gross_estate the value of all qualified_terminable_interest_property qtip ie property in which the decedent had a gualifying income_interest for life and for which a deduction was allowed to the estate of a predeceased spouse under sec_2056 upon the death of the second spouse the qtip is taxed as part of the second spouse's estate see sec_2044 c sec_20_2044-1 estate_tax regs property includable in the gross_estate is generally included at its fair_market_value at the time of death see secs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts see 411_us_546 sec_20_2031-1 estate_tax regs at decedent’s death the principal assets in the qtip_trust were a 42-percent undivided_interest in the big_number acres of the south property anda 9-percent undivided_interest in the big_number acres of the north property and the two notes from walter and betty representing the consideration received by the qtip trustee when he sold the sole_proprietorship assets to the general_partnership on date the parties’ contentions on brief respondent concedes that the qtip trustee received full and adequate_consideration for the sole_proprietorship assets conveyed to the general_partnership on date and that accordingly decedent’s estate does not include a right of action for a bargain sale of assets by the qtip trustee the central dispute remaining then is the fair_market_value of the qtip trust’s undivided interests in the subject property and more particularly whether these interests include beneficial interests in the timber and pecan orchards on the subject property -- - petitioner argues that the gross_estate should exclude the value of timber and pecan orchards on the subject property because the limited_partnership which quitclaimed the undivided interests to the qtip trustee had no beneficial_interest in the timber and pecan orchards to convey petitioner argues that when the limited_partnership terminated in and conveyed the undivided interests in the subject property to the qtip_trust it held at most bare_legal_title to the timber and pecan orchards holding all beneficial_ownership therein in implied resulting trusts for the benefit of walter and betty who petitioner contends were the rightful owners respondent’s primary argument raised for the first time on brief is that the limited_partnership was a sham and that the resulting trust doctrine is therefore inapplicable because the limited partners had unclean hands as a general_rule this court will not consider issues raised for the first time on brief where surprise and prejudice are found to exist see 96_tc_226 84_tc_191 affd 796_f2d_116 5th cir 76_tc_708 although the court may affirm respondent’s determinations for reasons other than those cited in the notice_of_deficiency the court must determine whether there has been surprise and substantial disadvantage to the petitioner in the presentation of his case because of the manner in which the statutory notice and pleadings were drawn 59_tc_551 see 399_f2d_744 4th cir affg tcmemo_1967_67 37_tc_411 clearly petitioner was surprised and prejudiced by respondent’s posttrial contentions in this regard because neither the notice_of_deficiency nor the pleadings alerted petitioner to respondent’s sham argument petitioner was denied the opportunity to present evidence regarding it accordingly we decline to consider respondent’s sham argument first raised on brief see seligman v commissioner supra in any event even if we were to consider respondent’s sham argument it is not apparent how it would avail respondent on reply brief respondent contends that mr forbes conveyed his land to the limited_partnership so that his estate could claim a fractional discount with respect to its limited_partnership_interest respondent’s reply brief states the parties ie mr forbes walter and betty did not really part with their property there was no economic consequence to the conveyance to the partnership respondent’s sham argument raises many the record does not conclusively establish how mr forbes’ estate valued his limited_partnership_interest for federal estate_tax purposes - - unanswered questions if as respondent contends walter and betty never parted with their interests in their big_number acres how do we account for the fact that the qtip_trust held undivided interests in this acreage ---an undisputed fact upon which respondent’s determinations are in significant part predicated moreover if mr forbes’ big_number acres were never transferred to the limited_partnership it would appear from all the evidence that this acreage passed to the qtip_trust as part of mr forbes’ sole_proprietorship and would have been sold by the qtip trustee to the general_partnership as part of the date sale of all the sole_proprietorship assets--a sale that respondent now concedes was for full and adequate_consideration ’ in sum respondent’s sham argument comes too late and proves too much suggesting that at decedent’s death the qtip_trust held no interest in the subject property---a position that even petitioner has not advanced on brief respondent suggests for the first time that the qtip trustee’s date sale of the sole_proprietorship assets excluded the sole proprietorship’s interests in growing timber and pecan orchards on the forbes land this position appears inconsistent with respondent’s position in his notice_of_deficiency that the date sale was a bargain sale from the qtip trustee to walter and betty of timber worth dollar_figure farm improvements worth dollar_figure and farm equipment worth dollar_figure and that decedent’s gross_estate should be increased to reflect a cause of action against the qtip trustee for a bargain sale of assets as previously noted respondent has now conceded that the sale was not a bargain sale and that decedent’s gross_estate includes no right of action against the qtip trustee implied trusts we apply georgia state law to determine what interest the qtip_trust had in the south property and north property on the date of decedent’s death see 387_us_456 88_tc_1197 because the qtip_trust obtained its two undivided interests in the subject property from the limited_partnership by quitclaim_deed the qotip trust received only such interest as the limited_partnership possessed at the time of the conveyance see chatham amusement co v perry s e 2d ga petitioner contends that when the limited_partnership conveyed the undivided interests in the subject property to the qtip trustee in the limited_partnership held any beneficial interests in the timber and pecan orchards in implied resulting trusts in favor of walter and betty determining applicable georgia statutory law as a threshold matter we must determine the appropriate georgia statutory law to apply to the facts of this case bffective date chapter regarding trusts of title of the official code of georgia annotated was repealed and reenacted to adopt the provisions of the georgia trust act which rewrote and reorganized the provisions of prior statutory law relating to implied trusts the georgia statutory law in effect -- - prior to date expressly recognized implied trusts but did not expressly distinguish between implied resulting trusts and implied constructive trusts ’ the georgia trust act provides separate treatment for resulting trusts see ga code ann sec and constructive trusts see ga code prior to date georgia statutory law provided ga code ann secs and distinction between express and implied trusts trusts are either express or implied express trusts are those trusts created and manifested by agreement of the parties implied trusts are those trusts which are inferred by law from the nature of the transaction or the conduct of the parties events and conditions giving rise to implied trust a_trust is implied whenever the legal_title is in one person but the beneficial_interest either from the payment of the purchase money or from other circumstances is either wholly or partially in another where from any fraud one person obtains the title to property which rightly belongs to another where from the nature of the transaction it is manifest that it was the intention of the parties that the person taking the legal_title should have no beneficial_interest - - ann sec the texts of these statutory provisions are set out in the margin ‘t the relevant sections of the georgia trust act as embodied in the official code of georgia annotated are as follows implied trusts an implied trust is either a resulting trust ora constructive trust resulting trusts a resulting trust is a_trust implied for the benefit of the settlor or the settlor’s successors in interest when it is determined that the settlor did not intend that the holder of the legal_title to the trust property also should have the beneficial_interest in the property under any of the following circumstances a_trust is created but fails in whole or in part for any reason a_trust is fully performed without exhausting all the trust property or a purchase money resulting trust as defined in subsection a of code section is established constructive trusts a a constructive trust is a_trust implied whenever the circumstances are such that the person holding legal_title to property either from fraud or otherwise cannot enjoy the beneficial_interest in the property without violating some established principle of equity b the person claiming the beneficial_interest in the property may be found to have waived the right toa constructive trust by subsequent ratification or long acquiescence -- - in addition to expressly distinguishing between resulting trusts and constructive trusts the georgia trust act also appears to make other substantive changes to prior statutory law we have discovered no authority addressing the application of the georgia trust act to facts analogous to those here for the reasons described below we conclude that the georgia trust act is inapplicable to the instant case the georgia trust act provides that except to the extent it would impair vested rights and except as otherwise provided by law this chapter shall apply to any trust regardless of the date it was created ga code ann sec strictly speaking it is unlikely at this point that walter’s or betty’s vested property rights would be impaired by application of the georgia trust act or of any other provision of trust law for after decedent died in the qotip trust distributed its total interests in the subject property to walter and betty free of trust the question before us however is not what interests in the subject property walter and betty possessed after decedent’s death but rather what property interests the qtip_trust possessed immediately preceding decedent’s death which in turn depends upon the property interests held by the limited_partnership in before it quitclaimed its property interests to the qtip trustee walter and betty more particularly the - - relevant question is whether the limited_partnership held beneficial interests in the timber and pecan orchards on the subject property in implied trusts in favor of walter and betty this question is meaningful only as it pertains to the period before the limited_partnership terminated in after the limited_partnership terminated and guitclaimed its interests in the subject property to the partners any such implied trusts would have also terminated since whatever beneficial interests the limited_partnership might have held in implied trusts in favor of walter and betty would have merged with walter’s and betty’s respective legal interests in the subject property we believe that when the georgia trust act provides that it shall apply to any trust regardless of the date it was created ga code ann sec it presupposes that the trust to which it is to apply is extant on or after the date effective date of the georgia trust act it would be anomalous to apply the georgia trust act retroactively to a_trust that necessarily would have terminated if it ever existed before the enactment of the georgia trust act accordingly we conclude that the georgia trust act is inapplicable and that georgia statutory law as in effect no later than the date the limited_partnership terminated--ie date--should govern cf major realty corp v commissioner f 2d 11th cir - - analysis under pre-georgia trust act law for the reader’s convenience we set out here once again the relevant georgia statutory provision ga code ann sec as in effect prior to adoption of the georgia trust act events and conditions giving rise to implied trust a_trust is implied whenever the legal_title is in one person but the beneficial_interest either from the payment of the purchase money or from other circumstances is either wholly or partially in another where from any fraud one person obtains the title to property which rightly belongs to another where from the nature of the transaction it is manifest that it was the intention of the parties that the person taking the legal_title should have no beneficial_interest it has been stated that implied trusts arising under the first and third classifications in the statute above are generally considered resulting trusts while those arising under the second classification are generally considered constructive trusts see estate of spruill v commissioner t c pincite citing hancock v hancock s e 2d ga as previously noted however the statute itself does not distinguish between resulting trusts and constructive trusts--a distinction that is often difficult but ordinarily unnecessary under this statute since both are implied trusts and are -- p7 - governed by the same rules hancock v hancock supra consequently although petitioner’s case is predicated on the creation of implied resulting trusts upon creation of the limited_partnership the characterization of the implied trust as implied or constructive would appear to make little difference under this statute under georgia law extrinsic evidence bearing on the parties’ intent is admissible to establish the existence of an oral trust regarding land see harrell v harrell s e 2d ga involving the substantially identical predecessor statute to georgia code section in which the georgia supreme court stated circumstances may be offered as evidence of an intention whether or not expressly articulated by each party that title shall vest in one and beneficial_ownership in the other the scope of such evidence includes all of the facts and circumstances surrounding the transaction the ultimate inquiry is whether there was in truth a mutual understanding not whether such an understanding was expressed in plain and unambiguous terms the georgia supreme court in harrell acknowledged that hidden beneficial_ownership can be pernicious and create uncertainty but nevertheless concluded that the relevant statutory provisions appear to sanction hidden trusts and we must be guided by the law as given by the general assembly id pincite see also mckinney v burns ga parol evidence was competent to establish with regard to beneficial - - interests in land an implied trust in favor of a son-in-law who without consideration and without relinquishing possession of the land had executed a land deed to his father-in-law with the mutual understanding that the father-in-law would convey the land to the son-in-law’s wife and children in estate of spruill v commissioner supra this court applied these principles of implied trusts under georgia law to conclude that an implied resulting trust arose in favor of a daughter and her husband with respect to a homesite where the facts clearly demonstrated an understanding among the parties that the daughter’s father took legal_title to the homesite for the sole purpose of obtaining financing on the property but enjoyed no beneficial_interest in the property accordingly this court determined that the homesite was not includable in the father’s gross_estate see also estate of rodriguez v commissioner tcmemo_1989_13 applying georgia law to hold that decedent’s gross_estate excluded beneficial interests_in_real_property with respect to which decedent held legal_title as the trustee of an implied resulting trust in favor of his closely_held_corporation based on a mutual understanding that the closely_held_corporation was to have beneficial_ownership here the totality of the evidence clearly shows a mutual understanding and intent that when mr forbes walter and betty transferred their respective property interests to the limited - - partnership in legal_title would vest in the limited_partnership but beneficial_ownership of the timber pecan orchards and other growing crops would remain with the contributing limited partners individually the undisputed evidence shows that the parties consistently treated their property interests as conforming to this mutual understanding the limited_partnership never conducted any business with regard to the timber pecans or other crops instead after transferring his property to the limited_partnership mr forbes continued to conduct his farming and timber business on the land he previously held received all income therefrom and reported all related_income and deductions on his individual income_tax returns similarly walter and betty continued to receive and report individually all income from their farming and timber business on the land they had contributed to the limited_partnership creating the general_partnership to conduct this business after mr forbes’ death his executors conveyed to the qtip_trust and the qtip trustee immediately reconveyed to walter and betty for consideration that respondent now concedes was full and adequate the assets of mr forbes’ sole_proprietorship the general bills of sale by which these conveyances were accomplished expressly indicate that the conveyances included all growing crops and timber on land owned by the limited -- - partnership the evidence indicates that the purchase_price was computed consistently with this representation following this sale the general_partnership ie walter and betty managed all the assets including the timber and pecan orchards on the land held by the limited_partnership and paid for all timber plantings on the land the termination agreement whereby the limited_partnership and the general_partnership were terminated in clearly indicates the parties’ understanding that the limited_partnership owned only the realty defined in the termination agreement as the land itself and excluding among other things crops and trees and that the general_partnership owned the improvements and personalty thereon defined in the termination agreement to include among other things timber crops and trees the qtip_trust had a partnership_interest in the limited_partnership but no interest in the general_partnership between walter and betty the termination agreement reflects the parties’ intention that in distributing the assets of the two partnerships walter’s and betty’s interests in their respective parcels would include both realty and improvements and personalty whereas the qtip trustee would receive only 42-percent undivided interests in the realty after the termination of the partnerships the qtip trustee agreed to give walter and betty the entire use of their respective parcels in consideration for their payment of ad --- - valorem taxes thereon with the relatively nominal consideration strongly suggesting that the qtip trustee did not believe that the qtip_trust possessed rights to timber pecan orchards and other crops that would thereby have been transferred to walter and betty in sum the evidence clearly manifests a mutual understanding that the limited_partnership would hold legal_title to the subject property but take no beneficial_interest in the timber pecan orchards and other crops ’ we conclude that under applicable georgia law the limited_partnership held legal_title to the land subject_to implied trusts in favor of the limited partners with respect to beneficial interests in the timber pecan orchards and crops on the land because the limited_partnership possessed no beneficial interests in the timber pecan orchards and other crops in quitclaiming without explanation on reply brief respondent appears to concede this point by stating no objection to petitioner’s following proposed finding of fact number mr forbes sr did not agree to put the timber pecan trees and growing crops on the land he owned in his name into the limited_partnership he continued to own and manage those assets in his proprietorship company he never put timber pecan trees or growing crops into a partnership with walter jr and betty rayburn because respondent’s apparent concession appears inconsistent with other positions in respondent’s brief however we give it little weight and instead decide the issue on the merits as analyzed above - - interests in the subject property to the qtip_trust it conveyed no such beneficial interests accordingly we conclude and hold that on the date of decedent’s death the qotip trust held no beneficial_interest in the timber and pecan orchards on the subject land consequently petitioner appropriately excluded the value of any such beneficial interests from decedent’s gross_estate valuation discount the parties agree that on the date of decedent’s death the fair_market_value of the entire big_number acres of the subject property taken as a whole in fee simple and without regard to fractional interests equitable claims of partners or discounts and without including timber or pecan trees was dollar_figure in reporting a dollar_figure fair_market_value for the two undivided interests in the subject property on decedent’s federal estate_tax_return petitioner took an allocable percentage of the dollar_figure value and adjusted it downward by a 30-percent discount respondent concedes that if the tax-motivated sham is disregarded a fractional_interest_discount is appropriate as previously discussed we decline to consider respondent’s untimely sham argument accordingly in determining the value of decedent’s undivided interests in the south property and the - - north property the only remaining issue is what fractional discount should apply both parties rely on expert testimony to value decedent’s undivided interests in the subject property we evaluate expert opinions in light of all the evidence in the record and may accept or reject the expert testimony in whole or in part according to our own judgment see 304_us_282 112_tc_26 the persuasiveness of an expert’s opinion depends largely upon the disclosed facts on which it is based 110_tc_530 petitioner presented testimony of two expert witnesses mr james f lawton lawton and mr glen a hultguist hultquist lawton determined that a fractional interest valuation discount 1s appropriate because the qtip trust’s undivided interests were minority interests and because the market for such interests would be restricted taking into consideration the limited pool of potential buyers the likely difficulty of securing financing and the likely costs of partitioning the two separate parcels lawton was unable to locate comparable sales but he determined that in the market in which the subject property is located real_estate brokers had applied fractional interests of percent to percent in liquidating - -- partnerships based on this information and taking into consideration the specific characteristics of the subject property possible intra-family conflicts and other factors adversely affecting the marketability of the two undivided interests in the subject property lawton concluded that a valuation discount of percent is appropriate hultquist petitioner’s other expert concluded that the fair_market_value of the two undivided interests in the subject property as of decedent’s date of death was dollar_figure based on the correlated present_value of net annual income streams that he projected from hypothetical partitions or forced sales of the subject property under various scenarios hultquist assumed that the qtip trust’s undivided interests included the value of pecan orchards but not the value of any timber because this assumption is contrary to our previous determination that the qotip trust’s undivided interests included no beneficial_interest in the pecan orchards his dollar_figure estimate of discounted fair_market_value is of little utility because hultquist’s dollar_figure estimate of the discounted fair_market_value is approximately percent less than what hultguist assumed to be the undiscounted fair_market_value of the undivided interests in the subject property again assuming that pecan orchards but not timber are included petitioner argues that a percent discount rate is appropriate we disagree we are -- - unconvinced that a discount rate extrapolated from one set of indicated values under assumptions inapplicable here would correspond to the discount rate extrapolated from a different set of indicated values if the underlying assumptions were altered moreover even disregarding his faulty assumptions hultquist’s present_value computations are inadequately explained and justified particularly in regard to the manner in which he derived the projected revenues from his hypothetical partitions or forced sales and the manner in which he derived his chosen percent equity yield for purposes of his present_value computations respondent’s expert mr richard parks parks purported to use a comparable sales approach to determine an appropriate valuation discount for a 42-percent undivided_interest in the subject property parks indicated that because he was unable to locate minority interest sales in the market where the subject property is located he had identified three other appropriate examples involving a sale of an office building in birmingham alabama a sale of a 128-acre vacant tract in jefferson county alabama and a sale of a big_number acre tract known as bell plantation location not specifically identified but apparently somewhere outside of georgia these three comparables suggested discounts ranging from percent to percent with little explanation parks concludes that - - based on these examples and other market oriented research completed by this appraiser not otherwise described by parks the appropriate discount rate is percent we are unpersuaded that the examples on which parks bases his comparable sales analysis actually represent comparable sales even if they did we find no adequate justification for his selection of an 18-percent discount rate--a rate that is well below the smallest discount indicated by parks’ own comparables consequently we do not rely on parks’ report see rule f we are unsatisfied that any of the parties’ experts have adequately justified their recommended discount rates- -a shortcoming that might be attributable in part to a lack of available empirical data given that the parties agree that some valuation discount is appropriate however and lacking any firm basis on which we might independently derive one we accept lawton’s recommended 30-percent valuation discount as being the most reasonably justified of the opinions presented to us this is the same discount rate that petitioner used in reporting the value of the undivided interests for federal estate_tax purposes accordingly all valuation issues in dispute having been determined in petitioner’s favor we conclude that petitioner correctly reported the fair_market_value of the qtip trust’s undivided interests in the subject property as dollar_figure sec_6662 penalty there being no estate_tax_valuation understatement respondent’s assertion of a penalty under sec_6662 is not sustained to reflect the foregoing and to permit petitioner to claim additional administrative expenses pursuant to sec_2053 decision will be entered under rule
